Citation Nr: 1437521	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased apportionment in excess of $500.00 per month for the Veteran's spouse, from March 1, 2009 to May 31, 2012.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  The Appellant was the Veteran's spouse until May [redacted], 2012.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which awarded the Veteran's spouse an apportion of $500.00 per month of the Veteran's VA disability compensation benefits, retroactively effective from March 1, 2009, the first day of the month following the Appellant's claim in February 2009.  The Appellant then perfected a timely appeal of the apportionment amount, seeking a higher amount per month.  The Veteran did not perfect a timely appeal of the issue currently on appeal.

The Board notes that in a subsequent March 2013 rating decision, the RO stopped the Appellant's apportionment amount of $500 per month, retroactively effective from June 1, 2012, the first day of the month following the Veteran's and the Appellant's May [redacted], 2012, divorce decree.  Neither the Veteran nor the Appellant perfected a timely appeal of this decision.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, the Board notes that the marriage license documenting the validity of the Veteran's and the Appellant's marriage in effect prior to May [redacted], 2012 (the date of the divorce decree) is not currently of record.  This document must be obtained for verification purposes.
Additionally, a claim for an apportionment is a "contested claim" subject to special procedural requirements.  In this regard, even though only the Appellant filed a timely Notice of Disagreement (NOD) in response to the rating decision granting an apportionment, separate Statements of the Case (SOCs) were provided to both the Appellant and the Veteran in September 2011.  In the SOC addressed to the Veteran, it was noted that the Veteran did not need to do anything at this time, and would be notified and given the opportunity to respond and request a hearing if an appeal was filed.  In an apportionment claim, all interested parties are to be specifically notified of any action taken by the AOJ, of the right and time limit for initiating an appeal, and of the right to present testimony at a hearing and to be represented.  38 U.S.C.A. § 7105A(a) (West 2002); 38 C.F.R. § 19.100 (2013).  When a Substantive Appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102 (2013). 

While the Veteran is aware that a certain share of his VA benefits was apportioned for his spouse, and is now being apportioned for his spouse, a review of the claims file is absent any notification letter alerting the Veteran that the Appellant's appeal for increased apportionment of his VA benefits had been perfected.  The Appellant's October 2011 Substantive Appeal included pertinent documents regarding the value of real estate she owned and claimed by the Veteran to be "profitable."  As such, this claim should be remanded in order for the AOJ to provide the Veteran with the necessary notification letter, which includes the content of the Appellant's Substantive Appeal.  The Veteran should also be given an opportunity to respond to this notification letter and/or request a hearing in this matter. 

Furthermore, in a November 2009 statement, the Veteran refused to fill out VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award), which would have provided the AOJ with his financial information.  To date, the Veteran has not filled out this form, even though the Appellant has filled out the form and provided it to VA.  As this case is a General Apportionment claim (as opposed to a Special Apportionment claim), the Veteran's benefits may be apportioned in whole or in part, without regard to the Appellant's hardship, if the Veteran is not residing with his spouse and is not reasonably discharging his responsibility for the support of the spouse.  38 C.F.R. § 3.450(a)(1)(ii) (2013) (emphasis added).  However, the apportionment amount cannot cause undue financial hardship to the Veteran.  Id. (emphasis added).  Thus, in order to develop a more complete financial picture with regard to the Veteran's finances from March 2009 to May 2012, additional information as to the financial status of the Veteran should be requested on remand.  As the Board is remanding the claim to provide the Veteran with appropriate notification, the Board takes this opportunity to request that the Veteran complete a VA Form 21-0788s to determine his financial status during the period in question (March 2009 to May 2012).  In addition, the Veteran should be asked to submit additional financial records to help corroborate his reported monthly income and expenses, to include any bank records, court records, and bills.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the marriage license documenting the validity of the marriage between the Veteran and the Appellant in effect prior to May [redacted], 2012 (the date of the divorce decree).

2.  Notify the Veteran of the contents of the Appellant's Substantive Appeal to the extent that it contains information which could directly affect the payment or potential payment of his VA compensations benefits. Also, notify the Veteran of his right to testify at a personal hearing if he so desires.  An appropriate period of time should be allowed for response from the Veteran.

3.  Furnish VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to the Veteran. The Veteran should be asked to complete this form for the period from March 2009 to May 2012, indicating his income and expenses.  In particular, request that the Veteran, if possible, include with this form copies of supporting documents for all relevant periods, including any copies of pertinent bills, invoices, bank records, and court statements/orders, as well as lease, loan, or mortgage agreements, to corroborate his assertions concerning his monthly income and expenses.  Also, inquire whether he has shared housing expenses with any other individual during the pertinent period in question, and, if so, whether such individual(s) pay(s) all or any portion of the expenses shown on the Veteran's form.

4.  After the above actions have been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Veteran and the Appellant a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



